Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (“Agreement”) is made and entered
by and between Mitchell E. Hersh (“Hersh”) and Mack-Cali Realty Corporation (the
“Company”).

 

WHEREAS Hersh and the Company are parties to an Amended and Restated Employment
Agreement entered into as of July 1, 1999 (the “Employment Agreement”), an
Indemnification Agreement, dated October 22, 2002 (“Indemnification Agreement”)
and certain other understandings and arrangements including, without limitation,
a Deferred Retirement Compensation Agreement (the “Deferred Award Agreement”), a
Multi-Year Performance Award Agreement (the “Multi-Year Award Agreement”), and
an Amended and Restated TSR-Based Performance Award Agreement, (the “TSR Award
Agreement”), each such award agreements with a Grant Date of January 1, 2013
(all such other understandings and agreements whether or not itemized herein
collectively are referred to as the “Understandings”); and

 

WHEREAS, during his employment with the Company, Hersh has also received from
the Company certain equity awards including, without limitation, shares of
restricted common stock of the Company, and/or units of common stock of the
Company (collectively “Awards”); and

 

WHEREAS, the Company has advised Hersh that his employment has been terminated
without cause within the meaning thereof in his Employment Agreement and Hersh
has agreed, at the Company’s request that, notwithstanding such termination
without cause, he shall continue to remain employed by the Company and occupy
the same position on the terms set forth herein and for the term set forth
herein.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, Hersh
and the Company agree as follows:

 

1.              Hersh’s cessation of employment with the Company and from all
offices, positions, directorship, and/or fiduciary responsibilities of any
nature or description with the Company, its affiliates and/or any of their
subsidiaries shall be effective as of May 11, 2015, or, if requested by the
Company prior to such date, such cessation of employment shall be deferred and
shall be effective as of June 30, 2015 (the applicable date referred to herein
as the “Termination Date”).  In addition, Hersh acknowledges and agrees that he
shall not be nominated and shall not stand for reelection to the Board of
Directors of the Company at the Company’s 2015 annual meeting.  The Company
retains the right to cause the cessation of Hersh’s employment with the Company,
with or without cause, provided however, that no cessation of Hersh’s employment
shall limit, diminish or otherwise excuse any of the Company’s obligations under
this Agreement, including the Company’s obligation to make the payments set
forth in Paragraph 2 hereof, including Paragraph 2(h).  The Parties acknowledge
and agree that, notwithstanding that Hersh’s employment has been terminated
without cause, he shall nonetheless be entitled to cause the cessation of his
continued employment for Good Reason (as that term is defined in the Employment
Agreement, without giving effect to clause (G) of such definition), for actions
of the Company hereafter that would constitute a basis for such resignation for
Good Reason, provided, however, that (i) the hiring or appointment by the
Company of a new Chief Executive Officer and changes made in connection with
such action shall not constitute “Good Reason,” including, without limitation,
any related changes in Hersh’s duties, responsibilities, reporting obligations,
titles or authority, provided further, however, that such related changes in
Hersh’s duties, responsibilities and reporting obligations shall not result

 

1

--------------------------------------------------------------------------------


 

in Hersh’s duties, responsibilities and reporting obligations being in the
aggregate inconsistent with those of the senior-most executive officer of the
Company other than the new Chief Executive Officer (and if such duties,
responsibilities and reporting obligations shall be so inconsistent, it shall
constitute Good Reason), and (ii) the cessation or termination of Hersh’s
employment with the Company for any reason or any such resignation by Hersh for
Good Reason shall not entitle Hersh to any rights or benefits in addition to
those set forth in this Agreement.  In the event of any cessation of Hersh’s
employment by the Company for any reason or cessation by Hersh of his continued
employment for Good Reason, as set forth above, the Termination Date shall be
the date of such cessation of employment.  In the event that Hersh shall die
prior to the Termination Date or shall become disabled (but solely if such
disability is determined to be the payment event under Section 409A of the Code)
prior to the Termination Date, the date of his death or such disability shall be
deemed the Termination Date for purposes of this Agreement.  For the avoidance
of doubt, the parties hereto agree that because of Hersh’s continued service to
the Company, he shall not incur a separation for service as determined pursuant
to Section 409Aof the Internal Revenue Code and regulations thereunder until the
Termination Date.

 

2.              In full and final satisfaction of any amounts due or which could
be due Hersh pursuant to the Employment Agreement, the Understandings or
otherwise, it is agreed as follows:

 

(a)         The Company will pay Hersh any (i) accrued yet unpaid Annual Base
Salary (as defined in the Employment Agreement) through the Termination Date,
payable as and when such Annual Base Salary would otherwise be payable under the
Company’s normal payroll processing; (ii) Incentive Compensation/Bonuses (as
defined in the Employment Agreement) for 2014, if earned by Hersh based on the
terms and conditions of the bonus program in effect (the “Bonus Program”) and
subject to the satisfaction of the performance targets previously established by
Company’s Executive Compensation and Option Committee for Hersh for 2014 under
the Bonus Program, payable as and when such Incentive Compensation/Bonuses are
payable pursuant to the terms and conditions of the Bonus Program, and (iii)
Incentive Compensation/Bonuses for 2015, prorated for the actual days of Hersh’s
employment with the Company during 2015 through and including the Termination
Date, if such Incentive Compensation/Bonus would be earned by Hersh based on the
terms and conditions of the Bonus Program (excluding, for the avoidance of
doubt, the requirement that Hersh remain with the employ of the Company at the
time of payment), and subject to the satisfaction of the same performance
targets previously established by Company’s Executive Compensation and Option
Committee for Hersh for 2014 under the Bonus Program, payable as and when such
Incentive Compensation/Bonuses are payable pursuant to the terms and conditions
of the Bonus Program; provided however that the foregoing clauses 2(a)(ii) and
2(a)(iii) shall be of no force or effect, and Hersh shall not be entitled to,
nor shall the Company be obliged to pay any Incentive Compensation/Bonuses
pursuant to such clauses, in the event that prior to the Termination Date but
after the Effective Date, Hersh shall have committed any act which (A) would
constitute Cause for termination (as defined in the Employment Agreement), (b)
could reasonably be expected to cause material injury to the Company’s
reputation or business, or (c) could reasonably be expected to materially
interfere with the operations or management of the Company, including, without
limitation, with respect to executive succession planning, long term strategic
planning, and/or investor, shareholder, lender, vendor, consultant, employee or
other business relations of the Company;

 

(b)         Notwithstanding anything to the contrary in the Employment
Agreement, the Understandings or otherwise, the Company will pay Hersh a
termination payment equal to $8,000,000 (the “Fixed Amount”), at such time as
set forth in Paragraph 2(h) below;

 

2

--------------------------------------------------------------------------------


 

(c)          The Company will reimburse Hersh for any unreimbursed expenses that
have been incurred prior to the Termination Date, pursuant to the Company’s
expense reimbursement policy as in effect from time to time, within 60 days
following the Termination Date;

 

(d)         Until the Termination Date, Hersh and his eligible dependents shall
continue to participate as they currently do in the Company’s health, medical,
dental and vision plans.  For the four (4) year period beginning on the
Termination Date (the “Insurance Coverage Period”), the Company shall continue
Hersh’s and his eligible dependents’ participation in the Company’s health,
medical, dental and vision plans in which senior executives of the Company
participate on the same terms as such senior executives participate. 
Thereafter, Hersh shall have the right to elect continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), and
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended; if, at any time during the Insurance Coverage Period Hersh and/or his
dependents cannot participate in the Company’s medical plan in active
participant status without jeopardizing the tax status of such plans, for
underwriting reasons or because of the tax impact on Hersh, the Company shall
pay Hersh, on a monthly basis, the cost of securing a policy or policies with
substantially similar coverage as that previously afforded Hersh and/or his
dependents for the remaining term of the Insurance Coverage Period, together
with an amount sufficient to fully pay any tax liabilities incurred by Hersh as
a result of this provision (i.e., a full tax gross up payment).

 

(e)     Notwithstanding anything to the contrary in the Multi-Year Award
Agreement, 210,000 shares of the Company’s common stock subject to such
agreement will be accelerated and shall vest on the Termination Date, and shall
be distributed to Hersh at such time as set forth in Paragraph 2(h).  In
addition, the Company will pay Hersh an amount equal to the sum of (i) $504,000,
plus (ii) the product of (x) 210,000 multiplied by (y) the aggregate amount of
dividends on the Company’s common stock that are declared and paid between the
date of this Agreement and the Termination Date, which amounts in the aggregate
shall represent all dividends declared and paid with respect to such shares (the
“Dividend Payment”), at such time as set forth in Paragraph 2(h);

 

(f)           Notwithstanding anything to the contrary in the TSR Award
Agreement, 675 performance shares subject to the TSR Award Agreement will be
accelerated and shall vest on the Termination Date, for which the Company shall
issue to Hersh a total of 41,811 shares of the Company’s common stock (the
“Deferred Shares”), which shall be inclusive of dividends with respect to such
performance shares, at such time as set forth in Paragraph 2(h); and

 

(g)          Notwithstanding anything to the contrary in the Deferred Award
Agreement, the Company will pay Hersh $2,311,791.78 (the “Deferred Amount”), in
respect of all amounts payable to Hersh in connection with the Deferred Award
Agreement, at such time as set forth in Paragraph 2(h).

 

(h)         Prior to the Termination Date, the Company will establish a “Rabbi
Trust” pursuant to a form of agreement substantially similar to the form that
has been used by the Company in similar circumstances.  Immediately following
the establishment of such Rabbi Trust, in order to fund the trust, the Company
will (1) wire transfer to the account designated by the Company with the consent
of Hersh an amount (hereinafter referred to as the “Cash Termination Payment”)
equal to the sum of (A) the Fixed Amount, (B) the Deferred Amount, (C) the
Dividend Payment, plus (D) interest on (i) the Fixed Amount, (ii) the Deferred
Amount, and (iii) the Dividend Payment, in each case, from the Termination Date
to the Scheduled Payment Date (as hereinafter defined) at an annual rate equal
to the prime rate (the “Prime Rate”) as set forth in the

 

3

--------------------------------------------------------------------------------


 

Eastern edition of The Wall Street Journal on the business day immediately
preceding the Termination Date, and (2) transfer the Deferred Shares to an
account established by the trustee.  The Cash Termination Payment and the
Deferred Shares shall be held in the Rabbi Trust pursuant to the terms of the
agreement to be entered into as set forth above.  No later than the earlier to
occur of (X) six months and one day following the Termination Date (the
“Scheduled Payment Date”), and (Y) within 5 business days following Hersh’s date
of death or within 5 business days following the date of Hersh’s disability but
solely if such disability is determined to be the payment event under Section
409A of the Code (such earlier to occur date is hereinafter referred to as the
“Actual Payment Date”), the Company will advise Hersh and the trustee of the
required applicable federal and state income and employment tax withholding at
the rates then in effect (the “Applicable Withholding”) on the Cash Termination
Payment and the Deferred Shares. Upon receiving advice of the Applicable
Withholding on the Cash Termination Payment and the Deferred Shares, the trustee
shall pay to the Company an amount in cash and/or Deferred Shares equal to such
Applicable Withholding, following which the balance of the Cash Termination
Payment and the Deferred Shares shall be released from the trust and paid to
Hersh or his estate, as the case may be. In the event that the Company shall
fail to advise Hersh and the trustee of the Applicable Withholding by the Actual
Payment Date, the trustee shall be authorized to withhold an amount equal to the
then statutory withholding requirements on bonus compensation, pay-over such
amount to the Company in cash and/or Deferred Shares, and release the balance of
the Cash Termination Payment and the Deferred Shares to Hersh. The Company shall
remit such Applicable Withholding (or the amount remitted to the Company by the
trustee should the Company fail to advise the trustee of the Applicable
Withholding as provided above) to the appropriate taxing authorities when the
same is due.  The Company’s payment obligation contained herein is unconditional
(except for the delivery by Hersh of the Release set forth in Paragraph 3(b)
hereof) and shall not be subject to any offset, claim of breach or any other
claimed defense to the obligation to make the payments required herein.

 

It is understood and agreed that all payments hereunder shall be subject to all
required deductions and withholdings, and that vesting of shares of Company
common stock itemized in 2(e) and 2(f) shall be governed by, except as otherwise
provided herein, the terms and conditions of the respective award agreements.

 

3.                                      (a)                                
Hersh understands and agrees that the Company may believe that he is receiving
compensation, payments and/or benefits under this Agreement that are in excess
of those to which he is now, or to which in the future he may be entitled, from
the Company and/or Company Releasees (as defined in Paragraph 5), and that such
compensation, payments and benefits are being provided to him in consideration
of his acceptance and execution of, and in reliance upon his representations in,
this Agreement.  Without agreeing or disagreeing with the Company’s belief,
Hersh acknowledges that such consideration is adequate and satisfactory to him.

 

(b)                                 As the sole condition precedent to receipt
of the Cash Termination Payment and other benefits provided for in Paragraph 2
hereof, Hersh agrees to execute and deliver to the Company, on or within 30 days
after the Termination Date, a release in the form attached hereto as Exhibit B
(the “Release”) releasing any and all claims Hersh may have against the Company
and/or any Company Releasee (as defined in Paragraph 5) through and including
the Termination Date.  The Company, in turn, will provide a release in favor of
Hersh, which shall be in the same form as the release provided in Paragraph
5(c), except that the period covered thereby shall be through and including the
Termination Date.  Except for the execution and delivery by Hersh of the Release
in accordance with this Paragraph 3(b), the Company’s obligation to pay and
Hersh’s entitlement to receive the Cash Termination Payment and the other
benefits provided for in Paragraph 2, is unconditional,

 

4

--------------------------------------------------------------------------------


 

4.              Except for all of the payments and benefits provided for in
Paragraph 2 hereof, any 401(k) plan or other vested benefits due to Hersh
pursuant to the terms and conditions of any employee benefit plan in which Hersh
was a participant on or prior to the Termination Date (but not including the
Awards and Understandings), and any benefits that are due or may be due to Hersh
under any health and welfare plan of the Company in which Hersh was a
participant on or prior to the Termination Date, Hersh acknowledges and agrees
that he is entitled to no other compensation, payments, or benefits from the
Company and/or the Company Releasees (as defined in Paragraph 5) of any kind or
nature whatsoever, including, without limitation, pursuant to the Employment
Agreement (other than pursuant to Paragraph 15(a) thereof), pursuant to the
Understandings, pursuant to the Awards, and/or for salary, tips, severance pay,
fringe benefits, vacation pay, bonuses, incentive compensation, sick pay,
insurance, disability insurance, medical benefits, paid or unpaid leave,
severance, vesting of equity awards, performance award or payments or any other
allowance, payment, grant, award or benefit of any nature or description,
provided however that nothing herein shall affect Hersh’s rights pursuant to the
Indemnification Agreement, and rights to indemnification, advancement, defense
or reimbursement pursuant to any applicable D&O policies or any similar
insurance policies, the Company’s amended and restated by-laws as amended or
applicable law.

 

5.                                      (a)                                 In
further consideration of the covenants undertaken herein by the Company,
including, without limitation, the payments described in Paragraph 2, Hersh
hereby waives, releases and forever discharges the Company and any of its
predecessors, parents, subsidiaries, affiliates, and related companies, and all
of his, its and/or their respective past and present parents, subsidiaries and
affiliates, and all of their past and present employees, directors, officers,
members, attorneys, representatives, insurers, agents, shareholders, successors,
and assigns (individually and collectively “Company Releasees”), from and with
respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which Hersh now
has, ever had, or may hereafter have, based upon or arising from any fact or set
of facts, whether known or unknown to Hersh, from the beginning of time until
the Effective Date of this Agreement, as defined in Paragraph 16.  Without
limiting the generality of the foregoing, this waiver, release, and discharge
includes any claim or right asserted or which could have been asserted by Hersh
against the Company and/or based upon or arising under any federal, state or
local tort, fair employment practices, equal opportunity, or wage and hour laws,
including, but not limited to, the common law of the State of New York and the
State of New Jersey, Title VII of the Civil Rights Act of 1964, the New York
State Human Rights Law, the New York City Human Rights Law, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, 42 U.S.C. Section
1981, the Equal Pay Act, the Fair Labor Standards Act, the New York Labor Law,
the New Jersey Law Against Discrimination, the New Jersey Wage and Hour Law, the
New Jersey Family Leave Act, the New Jersey Conscientious Employee Protection
Act and the Employee Retirement Income Security Act, including all amendments
thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Hersh of:  (i) any claim or right that may arise after the
Effective Date of this Agreement, as defined in Paragraph 16; (ii) any claim or
right Hersh may have under this Agreement; (iii) any 401(k) plan benefits or
other vested benefits due to Hersh pursuant to the terms and conditions of any
Company employee benefit plan in which Hersh was a participant on or prior to
the Termination Date (but not the Awards or Understandings); (iv) any benefits
that are due or may be due to Hersh under any health and welfare plan of the
Company in which Hersh

 

5

--------------------------------------------------------------------------------


 

was a participant on or prior to the Termination Date; (v) any claim or right
Hersh may have under Section 15(a) of the Employment Agreement; or (vi) any
claim or right Hersh may have pursuant to the Indemnification Agreement, or to
indemnification, advancement, defense or reimbursement pursuant to any
applicable D&O policies or any similar insurance policies, the Company’s amended
and restated by-laws as amended or applicable law.

 

(b)                                 Hersh represents and affirms that (i) he has
not commenced, maintained, prosecuted, or participated in any complaint, claim
or action against the Company and/or the Company Releasees, in any court or
before any administrative, investigative or arbitral body or agency, (ii) that
to the best of Hersh’s knowledge and belief, there is no outstanding claim or
demand for relief against the Company and/or the Company Releasees by Hersh or
any person, organization, or entity acting on Hersh’s behalf, and (iii) that
Hersh will not in the future commence, maintain, prosecute or participate in any
complaint, claim of any nature or description or action, against the Company or
any Company Releasee for any claim released herein in any court or before any
administrative, investigative or arbitral body or agency.  Notwithstanding the
foregoing, this Agreement does not extend to those rights, which as a matter of
law cannot be waived.

 

(c)                                  In further consideration of the covenants
undertaken herein by Hersh, the Company hereby waives, releases and forever
discharges Hersh and his heirs, representatives, attorneys, agents, successors,
and assigns from and with respect to any and all legally waivable claims,
grievances, injuries, controversies, agreements, covenants, promises, debts,
accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief, whether known or unknown, in law or in equity, by
contract, tort or pursuant to federal, state or local statute, regulation,
ordinance or common law, which the Company now has, ever had, or may hereafter
have, based upon or arising from any fact or set of facts, whether known or
unknown to the Company, from the beginning of time until the Effective Date of
this Agreement, as defined in Paragraph 16, other than claims that the Company
does not know of, or have reason to know of, for misappropriation of material
assets by Hersh.  The Company represents and warrants that it is not aware of
any basis for any claim against Hersh, that it is not aware of any facts that
would support any basis for a termination of Hersh’s employment for cause, as
that term is defined in the Employment Agreement, and the Company further
represents, and warrants that in the event it should become aware of any facts
giving rise to any claim against Hersh that is not released hereby, the alleged
existence of any such claim shall not provide any basis on which the Company can
fail or refuse to make the Termination Payment as and when such Termination
Payment is due under this Agreement.

 

6.              Neither this Agreement, nor anything contained in it, shall
constitute or shall be used as an admission or as evidence of any liability or
wrongdoing whatsoever by or attributable to the Company or the Company
Releasees.  The Company and the Company Releasees deny any liability whatsoever
to Hersh and/or that it or they have violated any agreement with Hersh, or any
duty or obligation owed him, derived from any source whatever whether statutory,
regulatory, contractual or otherwise.  Neither this Agreement, nor anything
contained in it, shall be introduced in any proceeding in any forum of any
nature or description except to enforce this Agreement or to defend against any
claim relating to the subject matter of the releases contained herein or as
required by court order, subpoena, or other legal process.

 

7.              The Parties agree to the issuance of a Press Release regarding
Hersh’s departure, in the form annexed hereto as Exhibit B.

 

6

--------------------------------------------------------------------------------


 

8.                                      (a)                                
Hersh agrees that he will not engage in any wrongful conduct that is injurious
to the Company and its subsidiaries’ officers and directors’ reputation and
interest, including but not limited to, disparaging, inducing or encouraging
others to disparage or bring claims against the Company and its subsidiaries’
officers and directors, or making or causing to be made any statement that is
critical of or otherwise maligns the business reputation of the Company and its
subsidiaries’ officers and directors, except if testifying truthfully under oath
pursuant to any lawful court order or subpoena (“Required Disclosure”), provided
that Hersh shall provide prior notice of a Required Disclosure as far in advance
as reasonably practicable under the circumstances of a Required Disclosure
(unless prohibited by law), so that the Company may intervene, appear or
otherwise object, including by requesting confidential hearing or treatment at
the Company’s sole expense.  The Parties acknowledge and agree that a violation
or breach or an alleged violation or breach of this Paragraph 8(a) shall have no
effect on the Company’s obligations under this Agreement to make the payments
required hereunder to Hersh, including the obligation to make the Termination
Payment as and when such Termination Payment is due under this Agreement,
without limiting any other rights or remedies of the Company with respect to any
such violation or breach.

 

(b)                                 The Company (through its and its’
subsidiaries’ officers and directors) will not engage in any wrongful conduct
that is injurious to Hersh’s reputation and interest, including but not limited
to, disparaging, inducing or encouraging others to disparage or bring claims
against Hersh, or making or causing to be made any statement that is critical of
or otherwise maligns the business reputation of Hersh, except pursuant to a
Required Disclosure, provided that the Company shall provide prior notice of a
Required Disclosure as far in advance as reasonably practicable under the
circumstances of a Required Disclosure (unless prohibited by law), so that Hersh
may intervene, appear or otherwise object, including by requesting confidential
hearing or treatment at Hersh’s sole expense.

 

9.              The rights and obligations of the Parties hereunder shall be
construed and enforced in accordance with, and shall be governed by, the laws of
the State of New Jersey, without regard to principles of conflict of laws.

 

10.       This Agreement, along with all other agreements referenced herein,
constitute and contain the entire agreement and understanding between Hersh and
the Company concerning the subject matters addressed herein and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof.  This is an
integrated document.  It is understood and agreed that except for paragraphs 10,
11, 12, 14 (but solely as Paragraph 14 relates to Paragraphs 11 and 12), and
15(a) of the Employment Agreement, which shall survive according to their
respective terms and are incorporated herein by reference, the Employment
Agreement shall terminate and be null and void and of no further effect, from on
and after the day after the Termination Date.  For the avoidance of doubt,
unless otherwise agreed in writing by Hersh and the Company, Hersh shall not be
bound by the non-competition covenants contained in Section 13 of the Employment
Agreement from and after the Termination Date In addition, the Indemnification
Agreement is hereby incorporated by reference and shall remain in full force and
effect.  If Hersh claims that the Company failed to make a payment or provide a
benefit required to be paid or provided under this Agreement, and the Parties
have a dispute or contest related to such a claim, the Company shall reimburse
Hersh for his reasonable legal fees and expenses incurred in connection with
such contest or dispute, but only if Hersh is successful in respect of
substantially all of his claims pursed in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
final resolution of such contest or dispute.

 

7

--------------------------------------------------------------------------------


 

11.       This Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original.  Photographic and
facsimiled copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

12.       If any provision of this Agreement or the application thereof is held
invalid, such invalidation shall not affect other provisions or applications of
this Agreement and to this end, the provisions of this Agreement are declared to
be severable, provided, however, that if the release provided for in Paragraph 5
or any part thereof is declared or adjudged invalid or unenforceable for any
reason and, as a result, a claim covered by and released in Paragraph 5 (had
Paragraph 5 or part thereof not been declared or adjudged invalid or
unenforceable) is brought by Hersh against the Company, the entire Agreement
shall be a nullity and all consideration provided in this Agreement shall be
repaid by Hersh to the Company.  If the release provided for in Paragraph 5 or
any part thereof is declared or adjudged invalid or unenforceable for any reason
and a claim is brought by or on behalf of the Company against Hersh, the Company
shall indemnify Hersh in connection with such claim.

 

13.       Each party has cooperated in the drafting and preparation of this
Agreement.  Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.

 

14.       This Agreement cannot be modified except in writing signed by all
parties.

 

15.       Hersh hereby acknowledges:

 

(a)         he has been advised to consult with an attorney before signing this
Agreement;

 

(b)         he has obtained independent legal advice from an attorney of his
choice with respect to this Agreement;

 

(c)          he freely, voluntarily and knowingly entered into this Agreement
after due consideration;

 

(d)         he has had a minimum of twenty-one (21) days to review and consider
this Agreement;

 

(e)          he has a right to revoke this Agreement by notifying Dennis J.
Block, Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166 in
writing through and including November 11, 2014;

 

(f)           In exchange for his waivers, releases and commitments set forth
herein, including his waiver and release of all claims arising under the Age
Discrimination in Employment Act, the payments, benefits and other
considerations that he is receiving pursuant to this Agreement exceed any
payment, benefit or other thing of value to which he would otherwise be
entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein.

 

16.       This Agreement shall become effective (the “Effective Date”) upon the
expiration of the revocation period provided for in Paragraph 15(e) above,
provided this Agreement has not been revoked in whole or in part.

 

8

--------------------------------------------------------------------------------


 

17.       This Agreement and Release shall inure to the benefit of and shall be
binding upon the Company and/or the Company Releasees and all their respective
successors and assigns, and any entity with which they may merge or consolidate
or to which they may sell all or substantially all their or its assets, and
Hersh agrees that he may not sell or otherwise assign rights, obligations or
benefits under this Agreement and any attempt to do so shall be void; Hersh
further covenants and agrees that he has not assigned or otherwise transferred
any claim released in this Agreement, in whole or party, to any person or
entity.

 

18.       By signing this Agreement, Hersh affirms that on or before the
Termination Date he shall return to the Company all keys, credit cards, if any,
ID cards, and any laptops, phones or other electronic devices issued or provided
by the Company, and that he shall return or destroy any and all original and
duplicate copies of all his work product and of files, calendars, books,
records, notes, notebooks, manuals, computer disks, diskettes, hard-drives,
flash-drives, and any other magnetic and other media materials he has in his
possession or under his control which contains confidential or proprietary
information of the Company. Notwithstanding the foregoing, Hersh may retain his
laptop, blackberry or other electronic device provided or issued to him by the
Company, provided that Hersh (i) permanently removes and deletes or causes to be
permanently removed and deleted all confidential or proprietary information of
the Company contained on each such device as of the Termination Date; and (ii)
provides the Company on the Termination Date with an affidavit dated as of such
date that he has complied with the foregoing clause (i).

 

19.       The parties agree that the amounts and benefit payable hereunder are
either exempt from or compliant with Section 409A of the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations and other guidance promulgated
thereunder (the “Section 409A”), and the parties agree not to take any position
inconsistent with such agreement for any reporting purposes, whether internal or
external, and to cause their affiliates, successors and assigns not to take any
such inconsistent position.  Notwithstanding anything in this Agreement to the
contrary, any payments or benefits due hereunder that constitute non-exempt
“deferred compensation” (as defined in Section 409A) that are otherwise payable
by reason of Hersh’s termination of service will not be paid or provided to
Hersh until Hersh has undergone a “separation from service” (as defined in
Section 409A), which the parties agree shall occur on the Termination Date. If,
and only if, Hersh is a “specified employee” (as defined in Section 409A) and a
payment or benefit provided for in this Agreement would be subject to additional
tax under Section 409A if such payment or benefit is paid within six (6) months
after Hersh’s separation from service, then such payment or benefit shall not be
paid (or commence) during the six-month period immediately following Hersh’s
separation from service except as provided in the immediately following
sentence. In such an event, any payment or benefits that otherwise would have
been made or provided during such six-month period and that would have incurred
such additional tax under Section 409A shall instead be paid to Hersh in a
lump-sum cash payment on the date that is six (6) months after Hersh’s
separation from service, or, if earlier, within 5 days following the date of
Hersh’s death. Hersh’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A.  If Hersh is
entitled to any reimbursement of expenses or in-kind benefits that are
includable in Hersh’s federal gross taxable income, the amount of such expenses
reimbursable or in-kind benefits provided in any one calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits to be
provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Hersh’s right to reimbursement of expenses or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set for below.

 

 

Dated: November 4, 2014

/s/ Mitchell E. Hersh

 

Mitchell E. Hersh

 

 

 

 

 

THE COMPANY:

 

Mack-Cali Realty Corporation

 

 

 

 

Dated: November 4, 2014

By:

/s/ William L. Mack

 

Name: William L. Mack

 

Title: Chairman of the Board of Directors

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

Reference is made to that certain Separation and General Release Agreement
entered as of November 4, 2014 (“Agreement”), by and between Mitchell E. Hersh
(“Hersh”) and Mack-Cali Realty Corporation (the “Company”).  Capitalized terms
used in this Release and not defined herein shall have the meaning assigned to
them in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments described in Paragraph 2 thereof,
Hersh hereby waives, releases and forever discharges the Company and any of its
predecessors, parents, subsidiaries, affiliates, and related companies, and all
of his, its and/or their respective past and present parents, subsidiaries and
affiliates, and all of their past and present employees, directors, officers,
members, attorneys, representatives, insurers, agents, shareholders, successors,
and assigns (individually and collectively “Company Releasees”), from and with
respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which Hersh now
has, ever had, or may hereafter have, based upon or arising from any fact or set
of facts, whether known or unknown to Hersh, from the beginning of time until
the Termination Date.  Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right asserted or which
could have been asserted by Hersh against the Company and/or based upon or
arising under any federal, state or local tort, fair employment practices, equal
opportunity, or wage and hour laws, including, but not limited to, the common
law of the State of New York and the State of New Jersey, Title VII of the Civil
Rights Act of 1964, the New York State Human Rights Law, the New York City Human
Rights Law, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the Fair Labor
Standards Act, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the Employee
Retirement Income Security Act, including all amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Hersh of:  (i) any claim or right that may arise after the
Termination Date; (ii) any claim or right Hersh may have under the Agreement;
(iii) any 401(k) plan benefits or other vested benefits due to Hersh pursuant to
the terms and conditions of any Company employee benefit plan in which Hersh was
a participant on or prior to the Termination Date (but not the Awards or
Understandings); (iv) any benefits that are due or may be due to Hersh under any
health and welfare plan of the Company in which Hersh was a participant on or
prior to the Termination Date; (v) any claim or right Hersh may have under
Section 15(a) of the Employment Agreement; or (vi) any claim or right Hersh may
have pursuant to the Indemnification Agreement, or to indemnification,
advancement, defense or reimbursement pursuant to any applicable D&O policies or
any similar insurance policies, the Company’s amended and restated by-laws as
amended or applicable law.

 

Dated:

 

 

 

 

 

 

Mitchell E. Hersh

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPANY PRESS RELEASE

 

M A C K – C A L I  R E A L T Y  C O R P O R A T I O N

 

NEWS RELEASE

 

For Immediate Release

 

Contacts:

 

Anthony Krug

Mack-Cali Realty Corporation

Chief Financial Officer

(732) 590-1000

 

Ilene Jablonski

Mack-Cali Realty Corporation

Vice President of Marketing

(732) 590-1000

 

MACK-CALI ANNOUNCES LEADERSHIP TRANSITION PLAN

 

Edison, New Jersey—November 4, 2014—Mack-Cali Realty Corporation (NYSE: CLI)
today announced that Mitchell E. Hersh will step down as President and Chief
Executive Officer at the Company’s Annual Meeting in May 2015 and will not stand
for reelection to the Mack-Cali Board of Directors.

 

The Board intends to form a search committee and retain a leading executive
search firm to identify a successor. To ensure a smooth transition, Mr. Hersh
will continue to lead Mack-Cali in his current positions until his departure and
will support the Board’s search process. A copy of a separation agreement
entered into between Mr. Hersh and Mack-Cali will be filed by Mack-Cali on a
Form 8-K.

 

“It has been a privilege to lead the finest employees in the industry, whose
commitment and hard work never ceases to impress me,” said Mr. Hersh. “Together,
we have steadily outperformed most of the markets that we operate in and have
continued to reinvest in our office properties. At the same time, we have
significantly advanced our multi-family residential strategy, successfully
increasing the Company’s residential business mix through developable land
acquisitions and property investments. After 17 years at Mack-Cali and 24 years
at a predecessor company, I agree that it is the right time to transition
leadership responsibilities, and I know that Mack-Cali has an outstanding team
in place to continue building on our momentum. We have built a strong platform
for long-term growth, and I am confident in the company’s future.”

 

“On behalf of the Board of Directors of Mack-Cali, I want to thank Mitch for his
many contributions to the Company,” said William L. Mack, Chairman of the
Mack-Cali Board. “Under his leadership, Mack-Cali has successfully repositioned
its portfolio and diversified into the multifamily apartment sector. We look
forward to identifying a new leader to continue executing on our strategic
initiatives and strengthening our already strong platform. We greatly appreciate
Mitch’s dedication to ensuring a seamless transition and wish him the best in
his future endeavors.”

 

12

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation is a fully integrated, self-administered,
self-managed real estate investment trust (REIT) providing management, leasing,
development, construction and other tenant-related services for its class A real
estate portfolio. Mack-Cali owns or has interests in 279 properties, consisting
of 266 office and office/flex properties totaling approximately 30.8 million
square feet and 13 multi-family rental properties containing over 3,900
residential units, all located in the Northeast. The properties enable the
Company to provide a full complement of real estate opportunities to its diverse
base of commercial and residential tenants.

 

Additional information on Mack-Cali Realty Corporation and the commercial real
estate properties and multi-family residential communities available for lease
can be found on the Company’s website at www.mack-cali.com.

 

Statements made in this press release may be forward-looking statements within
the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.
Forward-looking statements can be identified by the use of words such as “may,”
“will,” “plan,” “potential,” “should,” “expect,” “anticipate,” “estimate,”
“continue,” or comparable terminology. Such forward-looking statements are
inherently subject to certain risks, trends and uncertainties, many of which the
Company cannot predict with accuracy and some of which the Company might not
even anticipate, and involve factors that may cause actual results to differ
materially from those projected or suggested. Readers are cautioned not to place
undue reliance on these forward-looking statements and are advised to consider
the factors listed above together with the additional factors under the heading
“Disclosure Regarding Forward-Looking Statements” and “Risk Factors” in the
Company’s Annual Reports on Form 10-K, as may be supplemented or amended by the
Company’s Quarterly Reports on Form 10-Q, which are incorporated herein by
reference. The Company assumes no obligation to update or supplement
forward-looking statements that become untrue because of subsequent events, new
information or otherwise.

 

###

 

13

--------------------------------------------------------------------------------